DETAILED ACTION
Status of Claims
	Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection and objection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (JP H05-777112).
Regarding claims 1 and 7, the instant claim requires a position detector that is capable of detecting a rotational position of a feature point.  The claim language of the preamble (e.g. electrochemical machining, electrolyte flow, electrode bar, material to be machined) does not further structurally limit the claimed machining position correcting device or the claimed position detector.  Takahashi discloses a camera (20 = position detector) which is capable of detecting a rotational position of a feature point (e.g. measure position or reference surface of the electrode 1a) (pages 5 and 9, [0027]).  Moreover, Takahashi discloses the camera within an electrical machining device (abstract).  In regards to claim 7, the electrode bar and its feature point does not further limit the claimed machining position correcting device.  
Regarding claim 2, Takahashi discloses a bed (13 = portion of supporting unit) that is positioned and fixed along with the material to be machined (e.g. workpiece, 2),
Wherein 
The bed is configured to receive the electrode tool (1a) therein (i.e. the bed includes support to the machining tank (3) which receives the tool and workpiece) such that the electrode tool is rotatably insertable therein around the axis (i.e. electrode tool is positioned on a spindle, page 6); and
The camera is attached to the supporting unit (Figure 1).  
Regarding claim 3, Takahashi discloses wherein the supporting unit is a guide member (e.g. column, 12) configured to guide the electrode tool to the material to be machined (Figure 1, page 15). 
	Regarding claim 5, the claim language of claim 5 is directed towards the electrode bar.  The claimed electrode bar does not further limit the machining position correcting device therefore the electrode bar and its structural features do not limit the claimed machining position .  
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba (JP H04-82622).
Regarding claim 1, the instant claim requires a position detector that is capable of detecting a rotational position of a feature point.  The claim language of the preamble (e.g. electrochemical machining, electrolyte flow, electrode bar, material to be machined) does not further structurally limit the claimed machining position correcting device.  Oba discloses an electrode mark detecting device (110) which is configured to detect the markings of a rotatable electrode (1) (Figure 1).
Regarding claim 6, Oba discloses an electrochemical machining device (abstract), the device comprising:
	A head (15) configured to rotatably support the electrode (1) (= a machining head); and
	a numerical control device (10) configured to rotate the electrode using an electrode mark detecting device using the markings (111 = feature point) on the electrode (= a controller configured to control a rotational position of the electrode bar in the machining head and control the machining head based on the rotational position of the feature point of the electrode bar detected by the machining position correcting device according to claim 1) (page 5, Figure 1).  It is noted that the claim language of the preamble does not provide any additional structure to the claimed electorchemical machining device.  The preamble indicates “configured to make”.  Additionally, the phrases “configured to rotatably support” and “configured to control” are also phrases directed towards functional language of the claimed device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP H05-777112).
Regarding claim 4, Takahashi discloses the claimed invention as applied above. Takahashi discloses several parts that read on the claimed “guide member” (e.g. slider, 7, head, 11, electrode posture correcting device 15).  These parts are attached to the supporting unit (3) (Figure 1).  Takahashi does not indicate these parts are detachable from the supporting unit, however, making parts of a device separable is an obvious engineering design choice in order to perform routine maintenance of parts (MPEP § 2144.04 V C). 

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered.  The remarks on pages 11-12 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 
It is noted that the claimed “machining position correcting device” is not particularly limiting and is currently only limited by the claimed “a position detector” (Claims 1-5 and 7).  The claimed “electrochemical machining device” however requires additional parts of the electrochemical machining device as a whole (claim 6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795